            Case 1:20-cv-12078-GAO Document 1 Filed 11/20/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

_____________________________________
Elizabeth Bacon                       :
19 Cheryl Ln.                         :               Civil Action # ______________________
Carver, MA 02330                      :
                        Plaintiff     :
                                      :               JURY TRIAL DEMANDED
                        vs.           :
                                      :
Leah M. Gaines                        :
101 Pheasant Drive, B                 :
Portsmoouth, RI 02871                 :
                                  And :
Deborah Gaines                        :
101 Pheasant Drive, B                 :
Portsmouth, RI 02871                  :
                        Defendant     :

                                          COMPLAINT

                                             PARTIES


       1.      Plaintiff, Elizabeth Bacon, is a resident of the Commonwealth of Massachusetts,

residing at the address listed in the caption of this Complaint.

       2.      Upon information and belief, Defendant, Leah M. Gaimes, is a resident of the

State of Rhode Islabd, residing at the address listed in the caption of this Complaint.

       3.      Upon information and belief, Defendant, Deborah Gaines, is a resident of the

State of Rhode Island, residing at the address listed in the caption of this Complaint.

                                         JURISDICTION

       4.      This Court has jurisdiction over the parties and subject matter of this Civil

Action-Complaint in that the Plaintiff, Elizabeth Bacon, is a citizen of Massachusetts and the

Defendants, Leah M. Gaines and Deborah Gaines, are citizens of Massachusetts and the amount

in controversy in this case, exclusive of interest and costs, exceeds the sum of $75,000.
              Case 1:20-cv-12078-GAO Document 1 Filed 11/20/20 Page 2 of 7




         5.      The Court has jurisdiction over this claim against the Defendants, Leah M. Gaines

and Deborah Gaines, for money damages pursuant to 28 U.S.C. § 1332.



                                                FACTS

         6.      On or about August 3, 2019, at approximately 9:21 a.m., Plaintiff, Elizabeth

Bacon, was the operator of a motor vehicle which was traveling on MA-25, in Wareham, MA.

         7.      At or about the same date and time, Defendant, Leah M. Gaines, was the operator

of a motor vehicle, owned by Defendant, Deborah Gaines, which was traveling at or near the

aforesaid intersection and/or the location of Plaintiff’s vehicle.

         8.       At or about the same date and time, Defendant’s vehicle was involved in a motor

vehicle collision with Plaintiff’s vehicle.

         9.      The aforesaid motor vehicle collision was caused by the Defendant negligently

and/or carelessly, operating his/her vehicle in such a manner so as to rear-end Plaintiff’s vehicle

twice.

         10.     The aforesaid motor vehicle collision was the result of the negligence and/or

carelessness of Defendant and not the result of any action or failure to act by Plaintiff.

         11.     As a result of the accident, Plaintiff suffered serious, severe and permanent bodily

injuries, including headaches, as well as injuries to the neck, back and right shoulder, as set forth

more fully below.

                                   COUNT I – NEGLIGENCE
                             Elizabeth Negligence v. Leah M. Gaines

         12.     The negligence and/or carelessness of Defendant, which was the direct and sole

cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but is not limited to, the following:
Case 1:20-cv-12078-GAO Document 1 Filed 11/20/20 Page 3 of 7




     a.   Rear-ending Plaintiff’s vehicle twice;

     b.   Operating his/her vehicle into Plaintiff’s lane of travel;

     c.   Failing to maintain proper distance between vehicles;

     d.   Operating his/her vehicle in a negligent and/or careless manner so as to

          rear-end Plaintiff’s vehicle without regard for the rights or safety of

          Plaintiff or others;

     e.   Failing to have his/her vehicle under proper and adequate control;

     f.   Operating his/her vehicle at a dangerous and excessive rate of speed under

          the circumstances;

     g.   Failure to keep a proper lookout;

     h.   Failure to apply brakes earlier to stop the vehicle without rear-ending

          Plaintiff’s vehicle;

     i.   Being inattentive to his/her duties as an operator of a motor vehicle;

     j.   Disregarding traffic lanes, patterns, and other devices;

     k.   Driving at a dangerously high rate of speed for conditions;

     l.   Failing to remain continually alert while operating said vehicle;

     m.   Failing to perceive the highly apparent danger to others which the actions

          and/or inactions posed;

     n.   Failing to give Plaintiff meaningful warning signs concerning the

          impending collision;

     o.   Failing to exercise ordinary care to avoid a collision;

     p.   Failing to be highly vigilant and maintain sufficient control of said vehicle

          and to bring it to a stop on the shortest possible notice;
          Case 1:20-cv-12078-GAO Document 1 Filed 11/20/20 Page 4 of 7




                 q.     Operating said vehicle with disregard for the rights of Plaintiff, even

                        though he/she was aware or should have been aware of the presence of

                        Plaintiff and the threat of harm posed to Plaintiff;

                 r.     Continuing to operate the vehicle in a direction towards Plaintiff’s vehicle

                        when he/she saw, or in the exercise of reasonable diligence, should have

                        seen, that further operation in that direction would result in a collision;

                 s.     Failing to operate his/her vehicle in compliance with the applicable laws

                        and ordinances of the Commonwealth of Massachusetts pertaining to the

                        operation and control of motor vehicles;

       13.     As a direct and consequential result of the negligent and/or careless conduct of the

Defendant, described above, Plaintiff suffered various serious and permanent personal injuries

and/or permanent serious disfigurement and/or aggravation of pre-existing conditions including

headaches, as well as injuries to the neck, back and right shoulder, all to Plaintiff’s great loss and

detriment.

       14.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       15.      As an additional result of the carelessness and/or negligence of defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       16.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to her personal property, all to Plaintiff’s great loss and detriment.
          Case 1:20-cv-12078-GAO Document 1 Filed 11/20/20 Page 5 of 7




        17.     As a further result of Plaintiff’s injuries, he has in the past, is presently and may

in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further

loss and detriment.

        18.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses for

which she makes a claim for payment in the present action.

                           COUNT II – NEGLIGENT ENTRUSTMENT
                              Elizabeth Bacon v. Deborah Gaines

        19.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        20.     The negligence and/or carelessness of Defendant, Deborah Gaines, which was a

proximate cause of the aforesaid motor vehicle collision and the resultant injuries and damages

sustained by the Plaintiff, consists of, but is not limited to, the following:

                    a. Permitting Defendant, Leah M. Gaines, to operate the motor vehicle

                          without first ascertaining whether or not he/she was capable of properly

                          operating said vehicle;

                    b. Permitting Leah M. Gaines to operate the motor vehicle when Defendant,

                          Deborah Gaines, knew, or in the exercise of due care and diligence, should

                          have known that Defendant, Leah M. Gaines, was capable of committing

                          the acts of negligence set forth above;

                    c. Failing to warn those persons, including the Plaintiff, that Defendant,

                          Deborah Gaines, knew, or in the existence of due care and diligence

                          should have known, that the Plaintiff would be exposed to Leah M.

                          Gaines’s negligent operation of the motor vehicle.
          Case 1:20-cv-12078-GAO Document 1 Filed 11/20/20 Page 6 of 7




       21.     As a direct result of the negligent and/or careless conduct of Defendant, the

Plaintiff suffered various serious and permanent personal injuries, serious impairment of bodily

function, permanent serious disfigurement, aggravation of certain injuries and/or other ills and

injuries, including headaches, as well as injuries to the neck, back and right shoulder, all to

Plaintiff’s great loss and detriment.

       22.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       23.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       24.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to Plaintiff’s personal property, including a motor vehicle, which

Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not

limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

       25.     As a further result of Plaintiff’s injuries, Plaintiff has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

       26.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses for

which she makes a claim for payment in the present action.
           Case 1:20-cv-12078-GAO Document 1 Filed 11/20/20 Page 7 of 7




                                    PRAYER FOR RELIEF

         27.   Plaintiff, therefore requests a judgment in Plaintiff’s favor and against Defendant

for compensatory damages and such other relief as this court deems just and proper.

                                              Respectfully submitted,

                                              SIMON & SIMON, P.C.
Dated:

                                              BY:______________________________
                                             Adam Holtman, Esquire
                                             BBO# 695758

                                             SIMON & SIMON, P.C.
                                             Attorneys for Plaintiff
                                             114 State Street, 4th Floor
                                             Boston, MA 02109
                                             857-233-0559
                                             AdamHoltman@gosimon.com
